Plaintiffs in error make three points in their brief: First. That the plaintiff below had an adequate remedy at law, and hence a suit in equity could not be maintained. Second. That the contract in question was not ultra vires, but one within the power of the Shawnee Light   Power Company to make. Third. That, if the contract in question was not one that the light and power company had power to make, it was estopped to take advantage of the lack of power for the reason that the contract had been fully executed by the paving company, and that the parties could not be placed by the court in statu quo. Both questions of practice involved in the foregoing statement are subsidiary to the main proposition involving the real question of merit in the case, to wit: Was the contract entered into by the Shawnee Light   Power Company in which it undertook to pay a sum of something like $8,000 to cover the cost of paving between the rails and two feet on each side thereof of the line of railway of the traction company ultra *Page 133 vires. If this contract was ultra vires, then the other questions raised by counsel may require consideration, but, if the contract was within the powers conferred upon the Shawnee Light   Power Company under its articles of incorporation, then this will dispose of the entire case, except of the manner of its execution by the president of both the light and power company and the traction company, a question which is also raised in this connection.
It is the contention of counsel for the receiver that a contract such as is involved in this case would not be within the ordinary powers of a corporation organized under the statutes of Oklahoma Territory, and he invokes the rule that a foreign corporation may not do anything within the state which cannot be lawfully performed by a domestic corporation. Of course, broadly stated, a foreign corporation cannot enter a state and do things therein that the positive laws of the state forbid, nor which are against the established public policy of the state. The rule is stated in 3 Clark   Marshal on Private Corporations,  § 838, as follows:
"The law of comity between states, however, does not require a state to allow a foreign corporation to do business or hold property within its limits, or require the courts to enforce its contracts made within the state, or otherwise recognize it, when to do so would either violate any express provision of the Constitution or laws of the state or be contrary to the principles of its common law, or contrary to its public policy as established or shown by the general course of its legislation or by the adjudications of its courts. It has been held, therefore, that a foreign corporation will not be allowed to come into a state and exercise powers which, although conferred upon it by its charter, are denied by the laws of public policy of the state to its own corporations, and, if it attempts to do so, the courts must refuse to recognize it, or to enforce its contracts."
The rule as declared by Beale on Foreign Corporations,  § 113, is as follows:
"By the better opinion the mere fact that the Legislature has itself created no corporation, either by special charter or by general law, which has power to do the act in question, is not enough to prove that the doing of it by a foreign corporation is against *Page 134 
public policy. If such an act when done by a corporation is contrary to public policy, it must be so expressed in an affirmative statute."
Our statute upon the powers conferred upon organizations under the general laws of the state is found in article 3, c. 18,  § 32, par. 961, Wilson's Rev.   Ann. St. Okla. 1903, and is as follows:
"Every corporation, as such, has power: First. To have succession by its corporate name, for the period limited; and when no period is limited, perpetually. Second. To sue and be sued; to complain and defend in any court. Third. To make and use a common seal, and alter the same at pleasure. Fourth. To purchase, hold, transfer and convey such real and personal property as the legitimate purposes of the corporation may require, not exceeding, in any case, any amount limited by law. Fifth. To appoint such subordinate officers and agents as the business of the corporation may require, and to allow them suitable compensation. Sixth. To make by-laws not inconsistent with the law of the land, for the management of its property, the regulation of its affairs, and for the transfer of its stock. Seventh. To admit stockholders or members, and to sell their stock or shares for the payment of assessments or installments. Eighth. To enter into any obligations or contracts essential to the transaction of its ordinary affairs, or for the purposes of the corporation. In addition to the above enumerated powers, and to those expressly given in any other statute under which it is incorporated, no corporation shall possess or exercise any corporate powers, except such as are necessary to the exercise of the powers enumerated and given."
By this it will be seen that there is no affirmative limitation upon a corporation to make the specific contract here under discussion, and, if it is limited at all, that it is under the terms of the eighth subdivision of the paragraph. On the question of whether or not this constitutes a limitation to such an extent that the corporation is precluded from entering into this contract, we invite attention to the articles of incorporation, in which the purposes and objects of its corporate life are set out, and also to the construction of similar provisions in articles of incorporation of other concerns where they have been brought into question. *Page 135 
The objects and purposes for which the company was formed are set forth as follows:
"The objects and purposes for which our company is formed and created are as follows: To own, acquire, construct, maintain, equip, and operate buildings, machinery, and plants for the purpose of generating and supplying electricity and gas for illuminating, heating, and manufacturing purposes to other corporations, private and municipal, and to individuals; to generate and use electricity and gas for power, heating, lighting and all other lawful purposes, and dispose of the same to other corporations, private and municipal, and individuals in all such states and territories, in which said corporation shall do business, as may be permitted by the laws of said states and territories; to do and perform all things which may be requisite or necessary for carrying on the business of manufacturing, selling, and distributing electricity and gas for illuminating, heating, fuel, and other purposes; to issue its capital stock or bonds, notes, or other evidences of indebtedness in payment for any property acquired by the company, or in or about the carrying on of the business of the company, and to secure the payment of such notes, bonds or other evidences of debt by the mortgage or pledge of its property, either real or personal, and franchises; to buy, acquire, hold, own, sell, or mortgage all such lands or real property, rights of way, and other interests in land as may be proper, necessary or convenient for the conduct of the business of this corporation. To acquire and exercise such municipal franchises as may be necessary and requisite for the proper exercise of the powers and privileges hereby sought to be obtained. Without in any particular limiting any of the objects and powers of the corporation, it is hereby expressly declared and provided that the corporation shall have power to guarantee any dividends, or bonds, or contracts or other obligations; to make and perform contracts of any kind and description; and, in carrying on its business or for the purpose of attaining or furthering any of its objects, to do any and all other acts and things and to exercise any and all other powers which a copartnership or natural person could do and exercise, and which now or hereafter may be authorized by law."
It will be observed that in this case it is pleaded by the defendants that the light and power company had a contract with the traction company to furnish it with electric power to operate *Page 136 
its street car lines in the city of Shawnee at a profitable and advantageous rate and price, which contract was to continue for 20 years. On this proposition Mr. J. J. Henry, who was president and treasurer of each of the said corporations, testified that the purpose of executing the contract by the light and power company for the traction company was to assist the traction company in its financial affairs; and this would be of benefit to the light and power company as it had a power to contract with the traction company; that this was one of the reasons, and that the other reason was the threat of the mayor of Shawnee to vitiate the traction company's franchise if it did not carry out the paving; that the traction company had no funds with which to pay for this paving. The contract was entered into by the said J. J. Henry on the part of the light and power company, and was afterwards ratified as he testified by the board of directors.
Counsel for receiver cites the case of Davis v. Old ColonyRailroad Company, 131 Mass. 258, 41 Am. Rep. 221, which he contends is conclusive of every question in this case. An examination of that case discloses that a railroad company and an organ company, both corporations, entered into an agreement with the promoters of a World's Peace Jubilee and International Musical Festival to be held in Boston, wherein they agreed that they would contribute towards any deficiency, should there be one, that might arise in defraying the expenses of such jubilee and festival. A deficiency arose, the companies refused to make payment, suit followed, and the Supreme Court of Massachusetts, by Mr. Chief Justice Gray, held:
"It is beyond the powers of a railroad corporation chartered by the Legislature, or of a corporation organized under St. 1870, c. 224, for the manufacture and sale of musical instruments to guarantee the payment of expenses of a musical festival; and no action can be maintained against either corporation upon such a guaranty, although it was made with the reasonable belief that the holding of the proposed festival would be of great pecuniary benefit to the corporation by increasing its proper business, and the *Page 137 
festival has been held and expenses incurred in reliance upon the guaranty."
Whether an act is ultra vires, and hence not enforceable against a corporation, depends in the first instance on its charter. Both of the corporations involved in that suit were domestic concerns. The terms of neither the statute under which they were organized nor their charters are set out, nor have we been able to find them, and hence we are unable to measure the facts in the case at bar by the law declared in that. If the act or their charters were more restrictive than we find here, then it is not a parallel proposition; but if otherwise, and the power granted was as extensive as that reported in the case at bar, then the authority is in point, but in our judgment it must be held to be against the weight of American case law on this point, as will be seen by the following decisions:Whetstone v. Ottawa University, 13 Kan. 320; Sherman CenterTown Company v. Russel, 46 Kan. 382, 26 P. 715, Vandellet al v. South San Francisco Dock Company, 40 Cal. 83; TempleStreet Cable Railway v. Hellman, 103 Cal. 634, 37 P. 530;Steinway v. Steinway   Sons et al., 17 Misc. Rep. 43, 40 N Y Supp. 718; Richelieu Hotel Company v. International MilitaryEncampment Company, 140 Ill. 248, 29 N.E. 1044, 33 Am. St. Rep. 234; Toledo, Wabash   Western Railway Company v. Rodrigues,47 Ill. 188, 95 Am. Dec. 484; McCrory et al. v. Chambers et al.,48 Ill. App. 445; State Board of Agriculture v. Citizens'Street Railway Company, 47 Ind. 407, 17 Am. Rep. 702;Louisville   Nashville Railroad Company v. Literary Society ofSt. Rose, etc., 91 Ky. 395, 15 S.W. 1065; McGeorge et al. v.Big Stone Gap Improvement Company (C. C.) 57 Fed. 262; Ft.Worth City Co. v. Smith Bridge Co., 151 U.S. 294, 14 Sup. Ct. 339, 38 L. Ed. 167. The case of Whetstone v. Ottawa University,supra, was one wherein a town company was organized, as set out in its charter, "for the purpose of locating and laying out a town site and make improvements therein." Under such charter, the officers of the said company donated 97 lots to the Ottawa University to enable that institution to complete *Page 138 
certain buildings then being erected near to, but outside the limits of the said town. The decision was written by Justice Brewer, and the Kansas Supreme Court held:
"A donation of lots by a town-site corporation, with no special limitation on its powers, is not necessarily ultravires. Where the direct and proximate tendency of certain improvements sought to be obtained by the donation is the building up of the town and the enhanced value of the remaining property of the corporation, the donation is within the powers of the corporation, and this, though the improvements are to be made outside of the town site."
The case of Sherman Center Town Company v. Russel, supra, was another Kansas case wherein the construction of the charter of another town-site corporation was involved, and wherein certain lots and money were to be donated to one Russell in consideration of his removal to the said town. The objects of the corporation were set forth as follows: "For the purchasing of lands, the surveying and platting of town sites, and selling town lots and other lands." The court, through Justice Johnston, in its consideration, says:
"The corporation may exercise, not only the powers expressly enumerated in its charter, if they are authorized by law, but 'may enter into any obligation or contract essential to the transaction of its ordinary affairs,' and incidental to the exercise of the powers expressly enumerated. Gen. St. 1889, par. 1167."
It will be noted that the language used by the court above, "may enter into any obligation or contract essential to the transaction of its ordinary affairs," is the same language as is contained in our own statutes on that subject. In the syllabus of that case the court held as follows:
"A contract entered into by a town company incorporated 'for the purchasing of lands, the surveying and platting of town sites and selling town lots and other lands,' in which it was agreed that, if R. would remove a bank, a barn, and a restaurant located elsewhere to the town site, the town company would convey to him certain lots in the town and pay him the sum of $1,000, tends directly to enhance the value of the remaining property of the corporation, and is not necessarilyultra vires." *Page 139 
The case of Vandall v. South San Francisco Dock Company,supra, was "brought to restrain the defendant from selling the shares of stock held by the plaintiffs under an assessment made by the trustees of the company. It appears from the certificate of incorporation that the corporation was formed 'to buy, improve, lease, sell, and otherwise dispose of real estate,' in and near, South San Francisco; 'also, to build water front protection, slips, docks, piers, wharves, warehouses, and otherwise improve such property as may be obtained by the company.' It further appears that the company purchased and owned a tract of land at or in the vicinity of South San Francisco, and that another corporation, known as the 'Potrero   Bay View Railroad Company,' had constructed or was engaged in constructing a railroad from the city of San Francisco proper to the vicinity of the defendant's property, and that an agreement was entered into between the defendant and the railroad company whereby the latter bound itself, within a stipulated period, to increase the width of its road and the frequency of the trips of its cars over it, and to reduce the price of passage over it about 50 per cent., and to maintain these conditions for a period of 10 years. The defendant on its part agreed to pay to the railroad company, as a consideration for these concessions, the sum of $20,000, and the assessments in question were levied by the trustees on the stock of the company for the purpose of raising a fund sufficient to pay this demand." The Supreme Court of the state of California held:
"Where a corporation is formed 'to buy, improve, lease, sell and otherwise dispose of real estate,' etc., the term 'improve' includes the performance of any act, whether on or off the land, the direct and proximate tendency of which is to benefit the property or enhance its value. No infallible rule can be laid down defining accurately the point at which the benefit to be derived from a proposed work would cease to be direct and proximate, but each case must be determined on its own circumstances. A corporation formed for such purposes, and owning lands in the vicinity of a railroad, may properly appropriate a portion of its funds to such railroad for the purpose of increasing the facilities and *Page 140 
lessening the cost of transportation on the same, where the direct and proximate tendency of such increase of facilities is to enhance the value of its lands."
The case of Temple Street Railway v. Hellman, supra, was one wherein a street railway company at Los Angeles, for the purpose of increasing the traffic on its road, executed its negotiable promissory note for $5,500, the consideration being that a conductor of a baseball park, Hellman, should discontinue the playing of baseball at one park and maintain a ball park on a tract of land adjacent to plaintiff's line, further agreeing to pay to plaintiff 10 per cent. of the gross receipts for admissions. Hellman and the other defendants in the cause gave plaintiff a bond in the sum of $7,000 conditioned for the faithful performance by him of the principal contract, and, in case of any violation of any of its stipulations, to save the plaintiff harmless on account of its promissory note. This contract was violated, and the railroad company brought suit on the bond. On a defense being made that the note was ultra vires, the court held that the giving of its note by plaintiff was not ultra vires; the object being to increase its legitimate business. The syllabus to the case on this point reads as follows:
"A street railway corporation has power to execute a note to the conductor of a baseball park in consideration that he will discontinue his former place of business, and establish a first-class baseball park on a tract of land adjacent to the land of the street railway, with a view to increase its business."
The case of Steinway v. Steinway   Sons et al., supra., was one wherein "it appears that the company was incorporated in 1876, under the general manufacturing act of this state [New York], for the purpose, as expressed in the certificate of incorporation, of manufacturing and selling pianofortes and other musical instruments. At that time the business was one of large proportions, which had for many years been conducted by the Steinway family as a copartnership, and the change which was effected by the incorporation was one of form rather than of substance. It continued to be the same in its object and purpose, and under substantially *Page 141 
the same ownership and control." Under this incorporation it undertook to purchase and hold a large tract of land and to erect thereon factories and residences for its employes, and to contribute for the establishment thereon of a church, a school, a free library, and a free bath for its employes. In addition to this, the corporation was in the habit of giving away pianos for the purpose of extending the reputation thereof. On a controversy arising between the stockholders over this manner of divesting the funds of the corporation to these purposes, the Supreme Court of the state of New York by Beekman, J., said:
"The general rule of law undoubtedly is that a corporation must keep within the prescription of its charter. The difficulty, however, which arises, and which has given birth to the many decisions upon the subject, to some extent conflicting, is in the application of the rule to individual cases, so that the question is mainly one of construction. 27 Am.   Eng. Ency. Law, 355, where it is also said: 'It may be stated as a general rule that the charter of a corporation, read in connection with the general laws applicable thereto, is the true measure of its powers, and a transaction manifestly beyond those powers is ultra vires; yet whatever, under the charter and general laws, reasonably construed, may fairly be considered as incidental to the purposes for which the corporation was created, is not to be taken as prohibited, but is as much granted as that which is expressed.' It is a question, therefore, in each case, of the logical relation of the act to the corporate purpose expressed in the charter. If that act is one which is lawful in itself, and not otherwise prohibited, is done for the purpose of serving corporate ends, and is reasonably tributary to the promotion of these ends in a substantial, and not in a remote and fanciful, sense, it may fairly be considered within charter powers."
The court held in the syllabus:
"It is not ultra vires for a manufacturing corporation to purchase a large tract of land for the purpose of erecting thereon its factories and residences for its employes, and to contribute towards the establishment there of a church, a school, a free library, and a free bath for its employes, * * * nor for a manufacturing corporation to give away some of its manufactured goods for the purpose of extending the reputation thereof."
The case of Richelieu Hotel Company v. International Military *Page 142 Encampment Company, supra, was one wherein a hotel in the city of Chicago made a subscription with the view of securing an international military encampment at that city. On its refusal to pay the same, action was brought against it, and defense was made on the ground that the contract was ultra vires. The charter set forth its business as being "to conduct a general hotel business." In the discussion of this proposition, Mr. Justice Bailey, who delivered the opinion of the court, said:
"It is urged that said subscription by the defendant isultra vires. It may be inferred from the name of the defendant corporation that it was organized for the purpose of maintaining and operating a hotel. It also appears from those portions of the defendant's certificate of incorporation read in evidence that the object for which it was incorporated was 'to conduct a general hotel business.' In our opinion a subscription for the purpose for which the one in question was made was not beyond the corporate powers as thus shown. The establishment and holding in or near the city of Chicago of an international military encampment upon the plan proposed by the plaintiff was a scheme likely to bring to the city large numbers of strangers, who while in the city would necessarily require hotel accommodations, and would thus largely increase the patronage of the various hotels in the city, the defendant's among the rest. Power to carry on the hotel business necessarily carries with it, as an incident, the power to adopt and promote all reasonable expedients directly calculated to increase the number of patrons of the hotel, such as advertising, employing agents to solicit patronage, running omnibuses and other vehicles to convey guests to and from the hotel, and other similar expedients. Donations of money to enterprises calculated to bring to the city large numbers of visitors from abroad would seem to fall within the same reason."
The syllabus to the case is as follows:
"A subscription by an incorporated hotel company to a contemplated corporation for the purpose of establishing and holding in or near a city in which the hotel company is located and transacts its business, an international military encampment, which might bring large numbers of strangers to the city and thus largely increase the business of all the hotels therein, is not so foreign to *Page 143 
the business of keeping hotels as to call for the application of the doctrine of ultra vires."
This case received further consideration at the hands of the Appellate Court of that state in McCrory v. Chambers, supra,
which was one wherein a national bank sought to make a donation of its funds for the purpose of inducing a manufacturing company to remain in its city. Those who sought to sustain the donation cited the case of Richelieu Hotel Company v.International Military Encampment Company, supra, and the court in holding that a bank was not liable on such a subscription drew the distinction generally recognized by most of the authorities in this class of cases, as follows:
" 'We understand the rule to be that corporations have such powers as are expressly given them by the law which authorizes their creation, and such other powers as are necessarily incidental to the proper exercise of such express powers. The express powers are readily ascertained from the statute of the charter of the corporation. The right to make donations of money is not among them.' 'The directors [of a national bank] can use the funds and property of the bank only for proper banking purposes, and for the strict furtherance of the business objects and financial prosperity of the corporation. They cannot use any portion of the money for objects of usefulness or charity or the like, however worthy of encouragement or aid. They cannot make gifts from the corporate funds. All their transactions must be strictly matter of business.' 1 Morse on Banks and Banking,  § 127, pp. 258, 259. The incidental powers are such as are necessary to the efficient exercise of the express powers. A donation of the funds of a bank is prima facie unauthorized. Such power is not expressly given, nor is it apparent, in the absence of proof of special circumstances, that it is necessary to the proper and successful exercise of any express power. The donation by the Richelieu Hotel Company to a fund raised for the particular purpose of bringing together in or near to the city a large number of persons, who would necessarily need hotel accommodations, was deemed by the Supreme Court so clearly intended and likely to advance the financial interests of the hotel company that it was but a judicious exercise of power incidental to the general power given that corporation 'to conduct a general hotel business.' " *Page 144 
The case of the State Board of Agriculture v. Citizens'Street Railway Company, supra, was one wherein the railway company, as an inducement to the Indiana Board of Agriculture to locate the Indiana State Fair at the city of Indianapolis for three years, agreed to pay the sum of $1,000. On the carrying out of the engagement by the State Board of Agriculture, the railway company refused to make payment, contending that the subscription was ultra vires its charter. The acts under which this corporation was organized are set forth in the opinion as follows:
"The first section of the act of June 4, 1861 (Act 1861 [Sp. Sess.] p. 75), authorizes the formation of a corporation of this character, 'for the purpose of constructing, owning, and maintaining street or horse railroads, switches, or side tracks upon and through the streets of the cities or towns within the state.' The third section provides: 'The said company shall be capable of purchasing, holding, and conveying any real or personal property whatever necessary for the construction and equipment of the road, switches, and side tracks, and for the erection of all necessary buildings and yards, and may buy, own, and sell any kind of property that may be necessary to properly conduct or carry on the business of such road.' Section 6 of the same act authorizes the company to 'borrow such sums of money as may be necessary for completing or operating their railroad,' and authorizes the corporation to raise the money by issuing bonds secured by a mortgage of its corporate property and franchises. The act of March 6, 1865 (Act 1865, p. 63), authorizes such companies to extend their roads beyond town and city limits, and authorizes them to use public highways upon the conditions and subject to the regulations therein prescribed. The act of February 28, 1867 (Act 1867, p. 162), authorizes such companies to raise funds to discharge the indebtedness of such companies by making apro rata assessment against stockholders, and to make needful rules in relation thereto," etc.
By these sections of the statute it will be observed that while the power to make this contribution is not found within them, still there is nothing therein which prohibits the company from doing this act, and the court in consideration of the same said:
"It is not claimed in the case under consideration that there *Page 145 
was any statute by which the street railway company was prohibited from entering into the contract in question; or, in other words, that in making the contract that company violated any statute by which the act was prohibited. All that is claimed is that there was a want of power on the part of the corporation to bind itself by the contract. It is fully shown on the part of the plaintiff that the State Board of Agriculture performed the contract on its part. The street railway company has thus received the benefits and advantages of the contract, but seeks to avoid paying the consideration promised, because it had not the legal power to contract for the benefits which it has actually received. In our opinion the street railway company is not at liberty to assume this position. It has received the profits resulting from the compliance of the plaintiff with the contract. These profits, we are at liberty to presume, have gone to swell the dividends of the stockholders in that corporation. It would be unjust for their company now to escape performance of the contract by which these profits have been realized."
The syllabus to the case is as follows:
"It is the general doctrine that corporations possess the powers expressly conferred by law, and such implied powers as are necessary to enable them to exercise the powers expressly granted and no others; yet, although there may be a defect of power in a corporation to make a contract, if a contract made by it is not in violation of the charter of the corporation or of any statute prohibiting it, and the corporation has by its promise induced a party, relying upon such promise and in execution of the contract, to expend money and perform his part of the contract, the corporation is liable on the contract."
The case of Louisville   Nashville Railroad Company v.Literary Society of St. Rose, etc., supra, was a case where two incorporated literary societies made a subscription to a railroad company to induce it to build its line of railroad to the city where they were located. Their charter provided that they were established for the purpose of "sustaining and carrying on said institution of learning, and not otherwise," but by it they were allowed to buy and sell real and personal property for such purpose. They possessed a large and valuable farm and the building of the *Page 146 
railroad was highly necessary for their convenience. Payment of these subscriptions was refused, and, on suit being brought, the Court of Appeals of Kentucky, which is the highest court of that state, held:
"Corporations have such powers as are expressly given them by their charters, or such as, by fair implication, are necessary to the execution of their object. An incorporated literary institution, which, by its charter, has power to contract and buy and sell real and personal property for the purpose of 'sustaining and carrying on said institution of learning, and not otherwise,' and which, under the power thus conferred, owns and operates a large and valuable farm, has by fair implication the power to do anything reasonably calculated to add to the value of its property, or to the value of the large industry thus created. Therefore a subscription by the corporation to aid in building a railroad, which was highly beneficial to the institution in various ways, and added largely to the value of its property, was not ultra vires."
In the case of McGeorge et al. v. Big Stone Gap ImprovementCompany, supra, the syllabus states the proposition involved as follows:
"The Big Stone Gap Improvement Company, which was organized by Act Va. Feb. 14, 1888 (Acts 1888, p. 136, c. 121), to buy and sell lands, erect, sell and lease buildings, to grade and improve streets, to furnish gas, electric light, and waterworks, to construct and operate street railways, furnaces, and mills, and to acquire by purchase or subscription the stock or bonds of any mining, manufacturing, water, gas, street railway, or other improvement company, has power to give part of its stock to a railway company in order to enable the latter to complete its line to the property of the Big Stone Gap Improvement Company."
The case of Ft. Worth City Company v. Smith Bridge Company,supra, was one wherein the Smith Bridge Company, an Ohio corporation, brought its action against the Ft. Worth City Company, a Texas corporation, in which it was alleged that the defendant had entered into a contract with plaintiff, in which, for a consideration of $8,166.66, plaintiff agreed to build a bridge across the Trinity river near Ft. Worth. It was further averred that the contract price of the bridge was $24,500, and that the *Page 147 
city of Ft. Worth and the county of Tarrant each had agreed to pay one-third of the price; that the bridge was constructed according to the contract; that the consideration to be paid by the Ft. Worth City Company was contracted to be paid in the first mortgage bonds of that company and the North Side Street Railway Company; and that the defendant had failed and refused to deliver the bonds in accordance with its contract. The defendant answered by a demurrer and special exception, alleging among other things that the petition "did not disclose the purposes for which the two corporations were incorporated; nor any power or authority in the defendant to use its funds and property for the purpose of constructing the bridge"; also, that the contract sued on was without authority on the part of the board of directors and officers of the Ft. Worth City Company, which was organized "for the purchase, subdivision, and sale of land in cities, towns, and villages," under the provisions of title 20 of the Revised Statutes of Texas of 1879; that the bridge was to be and was built for the use and benefit of the general public on one of the public streets of the city, and was not under defendant's control or owned by it; that defendant company was not to have and did not have any property in the same or other right to use the same than such as the public in general had; that, therefore, the contract was illegal and unauthorized. Defendant further stated "that the sole and only benefit it ever expected to derive from the construction of said bridge was the enhancement of its property by making it more convenient of access and so more readily saleable." It was further shown in pleadings that the defendant owned a large tract of land on the north side of Trinity river over which the bridge was built; that said land was then subdivided into lots and was then being offered for sale; that the river separated the land from the city of Ft. Worth; that it was necessary, in order to accomplish a ready sale of the lands, that the company have means of access from the city thereto, and that the company had this object in view when it made the contract with the plaintiff; *Page 148 
that the erection of the bridge afforded such means of access from the city to the lands, and immediately upon the completion of the bridge the North Side Street Railway Company constructed across the bridge a railway connecting the city of Ft. Worth with the said lands. It was further alleged that the stockholders of both the companies were for the most part the same; that, by reason of the erection of the bridge and the operation of the street railway, the value of the lots was greatly enhanced and the sale thereof was promoted. The special findings of the court were substantially in accordance with the foregoing statement; it being found, in addition, that the president and secretary of the defendant corporation owned together 88 per cent. of its stock, and also owned the same per cent. of stock in the North Side Railway Company; "that the said bridge was to be and is a part of a public street of the incorporated city of Ft. Worth, and the defendant was not to have nor has it ever had any property interest in or control over the same or use of it, except as a part of the general public"; that the bridge, when completed and turned over to the said city, was in substantial compliance with the contracts mentioned; that the defendant had refused to deliver the bonds as agreed, and the trial court on these facts concluded "that the defendant had the power to make the contract sued on, and that the same is therefore legal, valid, and binding upon it."
The purpose and object of the defendant corporation, as set forth in its charter, were "for the purchase, subdivision, and sale of land in cities, towns, and villages." The general power granted corporations under the incorporation act of Oklahoma (section 8, par. 961, supra,) is that "it may enter into any obligations or contracts essential to the transaction of its ordinary affairs, or for the purposes of the corporation." Article 575 of the Texas statute, under which this corporation was incorporated, provided that every corporation as such has the power "to enter into any obligation or contract essential to the transaction of its authorized *Page 149 
business." The similarity of these provisions is apparent at once, and shows that under this authority the Oklahoma provision is not susceptible to the construction that the power to make this contract is denied. Under this Chief Justice Fuller of the Supreme Court of the United States, construing the contract and law applicable in that case, says:
"The general rule is that corporations have only such powers as are granted and the powers incidental thereto, and, in arriving at a conclusion as to the powers of this corporation, the applicable provisions of the title under which it was organized must be considered, legislation which will be found to be in harmony with the common law. Article 575 provided that every private corporation as such has power 'to enter into any obligation or contract essential to the transaction of its authorized business,' and article 589, that 'no corporation created under the provisions of this title shall employ its stocks, means, assets, or other property, directly or indirectly, for any other purpose whatever than to accomplish the legitimate objects of its creation.' Sayle's Civ. St. (Tex.) arts. 217, 219. In Green Bay   Minnesota Railroad v.Union Steamboat Co., 107 U.S. 98, 100, 2 Sup. Ct. 221, 223, 27 L. Ed. 413, it was said; 'The charter of a corporation, read in connection with the general laws applicable to it, is the measure of its powers, and a contract manifestly beyond those powers will not sustain an action against the corporation. But whatever, under the charter and other general laws, reasonably construed, may fairly be regarded as incidental to the objects for which the corporation is created, is not to be taken as prohibited.' This corporation was formed under a general law, containing, in addition to the provisions for the creation of such a corporation, the other provisions we have quoted. The question of power is reduced, therefore, to this: Whether a corporation created for the purpose of dealing in lands, and to which the powers to purchase, to subdivide, and to sell, and to make any contract essential to the transaction of its business, are expressly granted, possesses as fairly incidental the power to incur liability in respect of securing better facilities for transit to and from the lots or lands, which it is its business to acquire and dispose of. We entertain no doubt that under these findings the defendant company possessed the power to enter into the contract in question; and that the contract having *Page 150 
been fully performed by the bridge company, and the defendant company having the full benefit thereof, the latter cannot now be allowed to say that the power was not properly exercised."
To epitomize, let us ask if a town-site corporation, organized "for the purpose of locating and laying out a town site and make improvements therein," may make a donation of its lots for the construction of a school building outside its limits; and if another such corporation, organized for the purpose of "purchasing lands, the surveying, and platting of town sites and selling town lots and other lands," may make a contract for a donation of lots and money to induce an individual to settle in its town; and if a concern, incorporated "to buy, improve, lease, sell, and otherwise dispose of real estate, in and near South San Francisco, to build water-front protection, slips, docks, piers, wharves, warehouses, and otherwise improve such property as may be obtained by the company," may properly appropriate a portion of its funds to assist in the construction of a railroad; and if a street railway company with a view of increasing its business may make a contribution to the conductor of a baseball park in consideration of his discontinuing his former place of business and establishing a similar park on the land adjacent to the said railway company; and if a corporation, organized for the purpose of "manufacturing and selling piano-fortes and other musical instruments," may contribute of its property to purchase a tract of land for the purpose of erecting thereon its factories, residences of employes, and contribute towards the establishment of a church, school, free library, and free bath for the use of its employes; and if a hotel company, organized "to conduct a general hotel business," may contribute of its funds to induce the holding of an international military encampment near it; and if a street railway company, organized "for the purpose of constructing, owning, and maintaining street or horse railroads, switches, or side tracks, upon and through the streets of the cities or towns within the state," may make a contribution for the purpose of inducing a state fair to be *Page 151 
held at the city of its location; and if a literary society, empowered to buy and sell real and personal property for the purpose of "sustaining and carrying on said institution of learning, and not otherwise," may contribute of its funds to induce the building of a railroad to its real property; and if a corporation, organized "for the purchase, subdivision, and sale of land in cities, towns, and villages," may contribute for the building of a bridge on the public highway to be owned and used by the public  — does it not follow that a corporation organized for the purposes of the Shawnee Light   Power Company, whose articles of incorporation prescribe that it may "make and perform contracts of any kind and description, and in carrying on its business or for the purpose of attaining or furthering any of its objects to do any and all other acts and things, and to exercise any and all other powers which a copartnership or natural person could do and exercise, and which now or hereafter may be authorized by law," and which having a contract for furnishing a traction company at a profitable and advantageous rate and price with power for a period of 20 years, could subscribe to assist the said traction company in complying with the imperative duties imposed upon it under the terms of its franchise? It is argued on the one side that the contract in this case would be detrimental to the light and power company. On the other hand, it is argued that it might be a profitable one to it and some of the cases cited seem to go off with this as the controlling consideration, but to our minds this does not touch the real question involved. It may be that a contract would be highly profitable to a corporation and yet ultra vires. It may be disastrous and beintra vires. The profit or lack of profit does not determine the legality of a contract, but whether or not the power to make the contract is within the language of the charter, or is not denied by statute. That a contract reasonably germane is profitable may be good argument why it ought not be ultravires, but it is only argument. It is not conclusive nor controlling upon a court. Such a question addresses itself to the business judgment *Page 152 
of the officers of the concern. This question here addresses itself to the judicial determination of the power of the corporation to be ascertained by weighing in the terms of the charter and statute the act in question. It is difficult to conceive of the rights conferred upon a corporation broader than those granted under this charter; but, there being no statute of the territory denying to it the right to exercise the powers granted, the contract must be held valid. Should it be thought to be in any way involved and urged that the contract was without consideration to the light and power company by virtue of the fact that no new thing of value came to it under its terms, the answer must be, the paving company having acted under it, having constructed the pavement, parted with its property, that this in itself would be sufficient consideration to support it; the principle being that the consideration may consist either of a benefit to the corporation or of a prejudice or disadvantage to the other contracting party. If the corporation secures what it contracted for, and the other party acts upon the contract to its disadvantage, as where it expends money on the faith of it, the contract will be enforceable.
We are asked to say that the contract was not executed by the proper party; that by reason of the fact that J. J. Henry was president of both the light and power company and of the traction company, and owned a majority and controlling interest of the stock of each of the concerns, that he could not enter into this contract; that it would be against public policy to allow him to do so, and our attention is called to a number of cases, all of which we have examined, which go to the point of holding that an officer of a corporation may not deal with himself and appropriate the funds and assets of the concern of which he is an officer to his own use or to the liquidation of his own indebtedness, and bind his principal. While we do not believe that this principle is fully applicable to the situation presented by the facts in this case, it might be more so were it not a fact that the uncontroverted evidence is that the board of directors of the light and power company *Page 153 
subsequently ratified the actions of its president. This conclusion renders the discussion of the other questions raised unnecessary.
The decision of the district court of Pottawatomie county is accordingly reversed, and the case is remanded with instructions to set aside the decree and judgment heretofore rendered and enter one in accordance with this opinion.
Turner, J., concurs; Hayes and Kane, JJ., and Williams, C. J., concur in conclusion reached.
                          ON REHEARING.